April 1, Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ref:Feel Golf Company, Inc. File Ref. No. We have read the statements that we understand Feel Golf Company , Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /S/ Hawkins Accounting Certified Public Accountants Los Angeles, California
